Title: From Thomas Jefferson to Henry Dearborn, 25 December 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne 
                     
                     
                  
                  Will you be so good as to write me a letter which may be communicated to the house as an answer to the inclosed resolution. I presume, tho’ they mention but the act of 1797. yet that whatever has been done under those of 98. & 99. may be considered as done in consequence of the act of 97. I inclose for your perusal a letter from Mr. Gallatin in answer to one I wrote him on this subject. Affectte. salutations.
                  
                  Dec. 25. 05.
                  
                     P.S. I inclose you a letter on the subject of the assortment of furs, which seems to be written by one well acquainted with the subject & well intentioned. I have thought of taking occasion in answering it, to propose to the writer to endeavor to form a strong mercantile company to undertake the trade with the remote Indians, reserving to ourselves the belt of nations next adjoining the Missisipi. The present stagnation of mercantile enterprize seems to favor the proposition.
                  
               